EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory T. Lowen (Reg. No. 46,882) on September 16, 2021.
The application has been amended as follows: 

In the claims:

1-6. (Canceled)

7. (Currently Amended) An epoxy resin composition, comprising the following constituent elements [A], and [C], comprising the following constituent elements [a2] and [a4] as the constituent element [A], o C, or higher: 
[A] a bifunctional or higher functional epoxy resin containing an aromatic ring; 
[B] an acid anhydride hardener; 
[C] a monofunctional epoxy resin which is a phenyl glycidyl ether substituted with a tert-butyl group, a sec-butyl group, an isopropyl group, or a phenyl group;
and
[a4] tetraglycidyl diaminodiphenylmethane


8. (Original) The epoxy resin composition according to claim 7, comprising 20 to 50 parts by mass of the constituent element [C] in 100 parts by mass of the total epoxy resin.

9-10. (Canceled) Page 2 of 5 5305992_1Appln. No.: 16/848,507TOR-357US2 Amendment Dated September 7, 2021 Reply to Office Action of June 23, 2021

11. (Previously Presented) The epoxy resin composition according to claim 7, comprising an acid anhydride hardener having a norbornene backbone or a norbornane backbone as the constituent element [B].

12. (Original) The epoxy resin composition according to claim 7, having a viscosity at 25oC of 2,000 mPa.s or less.

13. (Original) A fiber reinforced material comprising a cured product of the epoxy resin composition according to claim 7 and a reinforcing fiber.

14. (Original) A molded article comprising the fiber reinforced material according to claim 13.

15. (Original) A pressure vessel comprising the fiber reinforced material according to claim 13.









* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 7, 8, and 11-15 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/580,375, filed on December 7, 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 9 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been rendered moot by the cancellation of these claims.
The rejection of claims 7, 8, and 11-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claim 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been rendered moot by the cancellation of this claim.
The rejection of claim 11under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.  
The rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US Pat. No. 6,596,373) in view of Oshima et al. (US 2015/0337075 A1) has been rendered moot by the cancellation of these claims.
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US Pat. No. 6,596,373) in view of Oshima et al. (US 2015/0337075 A1) and Arai et al. (US 2012/0035299 A1) has been rendered moot by the cancellation of this claim.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US Pat. No. 6,596,373) in view of Kaffee et al. (US 2014/0213697 A1) has been rendered moot by the cancellation of this claim.
The rejection of claims 7, 8, and 12-14 under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US Pat. No. 6,596,373) in view of Kaffee et al. (US 2014/0213697 A1) has been overcome by amendment.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US Pat. No. 6,596,373) in view of Kaffee et al. (US 2014/0213697 A1) and Oshima et al. (US 2015/0337075 A1) has been overcome by amendment.
The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US Pat. No. 6,596,373) in view of Kaffee et al. (US 2014/0213697 A1) and Arai et al. (US 2012/0035299 A1) has been overcome by amendment.

Allowable Subject Matter
Claims 7, 8, and 11-15 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
September 16, 2021